Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 1 of 22

E|ectronically Filed

4/3/2019 1:59 PM

Hida|go County District C|erks
Reviewed By: A|exis Boni|la

CAUSE NO_ C-1519-19-G
ERASMO GONZALEZ, § IN THE DISTRICT COURT OF
Plaintiff, §
vs. § HIDALGO COUNTY, TEXAS
ALLSTATE TEXAS LLOYDS, §
Defendant. §
§ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
Erasmo Gonzalez (“Mr. Gonzalez”), Plaintiff herein, files this Original Petition against
Defendant Allstate Texas Lloyds (“Allstate”) and, in support of his causes of action, would

respectfully show the Court the following:

I.
THE PARTIES
l. Mr. Gonzalez is a Texas resident Who resides in Hidalgo County, Texas.
2. Allstate is an insurance company doing business in the State of Texas. Counsel for

Allstate has agreed to accept service on its behalf.

II.
DISCOVERY

3. This case is intended to be governed by Texas Rule of Civil Procedure 190.2

(Discovery Level 1).

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 2 of 22

E|ectronica||y Filed
4/3/2019 1159 P|\/I

Hidalgo County District Clerks

C-1519-19-G

III.
CLAIM FOR RELIEF

4. The damages sought are Within the jurisdictional limits of this court. Plaintiff seeks
only monetary relief of $ l O0,000 or less, including damages of any kind, penalties, costs, expenses,

pre-judgment interest, and attorney’s fees.

IV.
JURISDICTION AND VENUE

5. This court has subject matterjurisdiction of this cause of action because it involves
an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity
of citizenship exists in this matter.

6. Venue is proper in Hidalgo County because all or a substantial part of the events or
omissions giving rise to the claim occurred in Hidalgo County. TEX. CIV. PRAC & REM CODE §

15 .OOZ(a)( l). In particular, the loss at issue occurred in Hidalgo County.

 

FACTUAL BX'CKGROUND
'7. Mr. Gonzalez is a named insured under a property insurance policy issued by
Allstate.
8. On or about May 31, 2016 a storm hit the Palmview, Texas area, damaging Mr.

Gonzalez’s house and other property. Mr. Gonzalez subsequently filed a claim on his insurance
policy.

9. Defendant improperly denied and/or underpaid the claim.

10. The adjuster assigned to the claim conducted a substandard investigation and
inspection of the property, prepared a report that failed to include all of the damages that Were

observed during the inspection, and undervalued the damages observed during the inspection

Reviewed By: A|exis Boni||a

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 3 of 22
E|ectronica||y Filed
4/3/20191:59 Plvl

Hida|go County District C|erks

C-1 51 9-1 9-G
ll. This unreasonable investigation led to the underpayment of Plaintiff`s claim.
12. Moreover, Allstate performed an outcome-oriented investigation of Plaintiff’s

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff’s losses on the

property.
VI.
CAUSES OF ACTION
13. Each of the foregoing paragraphs is incorporated by reference in the following:

A. Breach of Contract
14. Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of
that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged
thereby.
B. Prompt Payment of Claims Statute
15. The failure of Allstate to pay for the losses and/or to follow the statutory time
guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of
the Texas Insurance Code.
16. Plaintiff, therefore, in addition to Plaintiff’s claim for damages, is entitled to interest
and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.
C. Bad Faith
17. Defendant is required to comply with Chapter 541 of the Texas Insurance Code.
18. Defendant violated Section 541 .05] of the Texas Insurance Code by:
(l) making statements misrepresenting the terms and/or benefits of the policy.
19. Defendant violated Section 541.060 by:
(l) misrepresenting to Plaintiff a material fact or policy provision relating to

coverage at issue;

Reviewed By: A|exis Boni||a

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 4 of 22

E|ectronica||y Filed

4/3/2019 1:59 PN|

Hidalgo County District C|erks
Reviewed By: A|exis Boni||a

C-1 51 9-1 9-G

(2) failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of a claim with respect to which the insurer’s liability had
become reasonably clear;

(3) failing to promptly provide to Plaintiff a reasonable explanation of the basis
in the policy, in relation to the facts or applicable law, for the insurer’s
denial of a claim or offer of a compromise settlement of a claim;

(4) failing within a reasonable time to affirm or deny coverage of a claim to
Plaintiff or submit a reservation of rights to Plaintiff; and

(5) refusing to pay the claim without conducting a reasonable investigation with
respect to the claim;

20. Defendant violated Section 541.061 by:

(1) making an untrue statement of material fact;

(2) failing to state a material fact necessary to make other statements made not
misleading considering the circumstances under which the statements were
made;

(3) making a statement in a manner that would mislead a reasonably prudent
person to a false conclusion of a material fact;

(4) making a material misstatement of law; and

(5) failing to disclose a matter required by law to be disclosed

21. Defendant’s violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 m TXSD Page 5 of 22
E|ectronica||y Filed

4/3/2019 1:59 PIVI

Hidalgo County District C|erks
Reviewed By: A|exis Boni||a

C-1 51 9-1 9-G

22. Defendant knowingly committed the acts complained of. As such, Plaintiff is
entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541 . 152(a)-
(b).
D. Attorneys’ Fees

23. Plaintiff engaged the undersigned attorney to prosecute this lawsuit against
Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

24. Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas
Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an
attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed
before the expiration of the 30th day after the claim was presented

25. Plaintiff further prays that he be awarded all reasonable attorneys’ fees incurred in
prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and
542.060 of the Texas Insurance Code.

VII.
CONDITIONS PRECEDENT

26. All conditions precedent to Plaintiff"s right to recover have been fully performed,

or have been waived by Defendant.

VIII.
DISCOVERY REOUESTS

27. Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after
service of this request, the information or material described in Rule 194.2(a)-(l).

28. You are also requested to respond to the attached interrogatories, requests for
production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 6 of 22

Electronica||y Filed

4/3/2019 1159 PM

Hida|go County District C|erks
Reviewed By: A|exis Boni||a

C-1 51 9-19-G
PLAINTIFF’S FIRST SET OF INTERROGATORIES,
REOUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

COMES NOW Plaintiff in the above-styled and numbered cause, and requests that
Defendant (1) answer the following discovery requests separately and fully in writing under oath
within 30 days of service (or within 50 days of service if the discovery was served prior to the date
an answer is due); (2) produce responsive documents to the undersigned counsel within the same
time period; and (3) serve its answers to these discovery requests within the same time period to
Plaintiff by and through his attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

INSTRUCTIONS

A. These Responses call for your personal and present knowledge, as well as the present
knowledge of your attorneys, investigators and other agents, and for information
available to you and to them.

B. Pursuant to the applicable rules of civil procedure, produce all documents responsive
to these Requests for Production as they are kept in the usual course of business or
organized and labeled to correspond to the categories in the requests within the time
period set forth above at Daly & Black, P.C.

C. If you claim that any document or information which is required to be identified or
produced by you in any response is privileged, produce a privilege log according to the
applicable rules of civil procedure

Identify the document’s title and general subject matter;

State its date;

Identify all persons who participated in its preparation;

Identify the persons for whom it was prepared or to whom it was sent;

State the nature of the privilege claimed; and

State in detail each and every fact upon which you base your claim for privilege.

.C'\S":‘>~§*°!\J!_‘

D. If you claim that any part or portion of a document contains privileged information,
redact only the part(s) or portion(s) of the document you claim to be privileged

Case 7:19-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 7 of 22

E|ectronica|ly Filed

4/3/2019 1159 P|Vl

Hida|go County District C|erks
Reviewed By: A|exis Bonil|a

C-1519-19-G

E. lf you cannot answer a particular Interrogatory in full after exercising due diligence to
secure the information to do so, please state so and answer to the extent possible,
specifying and explaining your inability to answer the remainder and stating whatever
information or knowledge you have concerning the unanswered portion.

F. You are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which:

1. You know the response made was incorrect or incomplete when made; or
2. You know the response, though correct and complete when made, is no longer true
and complete, and the circumstances

DEFINITIONS

A. “Defendant,” “You,” “Your(s),” refers to Allstate Texas Lloyds, its agents,
representatives, employees and any other entity or person acting on its behalf.

B. “Plaintiff” refers to the named Plaintiff in the above-captioned suit.

C. “The Property(ies)” refers to the property or properties located at the address(es)
covered by the Policy.

D. “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
lawsuit.
E. “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at

issue in this lawsuit, or in a prior claim, as the context may dictate.

F. “Date of Loss” refers to the date(s) of loss identified in Plaintiff’s live
petition/complaint or other written or oral notice, or otherwise assigned to the claim by
the insurer.

G. “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
managing, settling, approving, supplying information or otherwise performing a task
or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
or clerical tasks.

H. “Lawsuit” refers to the above styled and captioned case.

I. “Communication” or “communications” shall mean and refer to the transmission or
exchange of information, either orally or in writing, and includes without limitation
any conversation, letter, handwritten notes, memorandum, inter or intraoffice
correspondence, electronic mail, text messages, or any other electronic transmission,
telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
video recording, digital recording, discussion, or face-to-f`ace communication

7

Case 7:19-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 8 of 22

Electr“onically Filed
4/3/20191159 PM

Hida|go County District C|er|<s
Reviewed By: Alexis Boni||a

C-1519-19-G

J. The term “Document” shall mean all tangible things and data, however stored, as set
forth in the applicable rules of civil procedure, including, but not limited to all original
writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
copies, correspondence, notes, letters, memoranda of. telephone conversations,
telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
conference reports, files, agreements, contracts, evaluations, analyses, records,
photographs sketches, slides, tape recordings, microfiche, communications, printouts,
reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
loan documents, liens, books of accounting, books of operation, bank statements,
cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
listing agreements, real estate closing documents, studies, summaries, minutes, notes,
agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
matter, sound reproductions, however recorded, whether still on tape or transcribed to
writing, computer tapes, diskettes, disks, all other methods or means of storing data,
and any other documents In all cases where originals, prior drafts, identical copies, or
nonidentical copies are not available; “document” also means genuine, true and correct
photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
“Document” also refers to any other material, including without limitation, any tape,
computer program or electronic data storage facility in or on which any data or
information has been written or printed or has been temporarily or permanently
recorded by mechanical, photographic, magnetic, electronic or other means, and
including any materials in or on which data or information has been recorded in a
manner which renders in unintelligible without machine processing

K. The term “referring” or “relating” shall mean showing, disclosing, averting to,
comprising, evidencing, constituting or reviewing.

L. The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neuter.

M. The terms “identification,” “identify,” and “identity” when used in reference to:

1. Natural Persons: Means to state his or her full name, residential address, present or
last known business address and telephone number, and present or last known position
and business affiliation with you;

2. Corporate Entities: Means to state its full name and any other names under which it
does business, its form or organization, its state of incorporation, its present or last
known address, and the identity of the officers or other persons who own, operate, or
control the entity;

3. Documents: Means you must state the number of pages and nature of the document
(e.g. letter or memorandum), its title, its date, the name or names of its authors and
recipients, its present location and custodian, and if any such document was, but no
longer is, in your possession or control, state what disposition was made of it, the date
thereof, and the persons responsible for making the decision as to such disposition;

8

Case 7:19-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 9 of 22

Electronica|ly Filed

4/3/2019 1159 PNl

Hida|go County District Clerks
Reviewed By: A|exis Boni||a

C-1519-19-G

4. Communication: Requires you, if any part of the communication was written, to
identify the document or documents which refer to or evidence the communication and,
to the extent that the communication was non-written, to identify each person
participating in the communication and to state the date, manner, place, and substance
of the communication; and

5. Activity: Requires you to provide a description of each action, occurrence, transaction
or conduct, the date it occurred, the location at which it occurred, and the identity of all
persons involved

N. The term "Claim File" means the claim files and “field file(s),” whether kept in paper
or electronic format, including but not limited to all documents, file jackets, file notes,
claims diary or journal entries, log notes, handwritten notes, records of oral
communications, communications, correspondence, photographs, diagrams, estimates,
reports, recommendations, invoices, memoranda and drafts of documents regarding the
Claim.

O. The term "Underwriting File" means the entire file, including all documents and
information used for underwriting purposes even if you did not rely on such documents
or information in order to make a decision regarding insuring Plaintiffs Property.

NOTICE OF AUTHENTICATION
You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all

documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.

INTERROGATORIES TO DEFENDANT ALLSTATE

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories

ANSWER:

INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff" s claim and provide the following
information for each person you identify:

a. their name and job title(s) as of the Date of Loss;

b. their employer; and

c. description of their involvement with Plaintist Claim.
ANSWER:

Case 7:19-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 10 of 22

E|ectronica||y Filed

4/3/2019 1159 P|Vl

Hida|go County District C|erks
Reviewed By: Alexis Boni||a

C-1519-19-G

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

a. the scope, cause and origin of the damages you contend are not covered losses under
the Policy; and
b. the term(s) or exclusion(s) of the Policy you relied upon in support of your decision

regarding the Claim.
ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it. ‘

ANSWER:

INTERROGATORY NO. 5:

If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff’ s Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiff`s acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

ANSWER:
INTERROGATORY NO. 7 :
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses

ANSWER:

10

Case 7:19-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 11 of 22

E|ectronica||y Filed

4/3/2019 1159 PIV|

Hida|go County District C|erks
Reviewed By: A|exis Boni||a

C-1519-19-G

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

ANSWER:
INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice
ANSWER:
INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied

depreciation, stating for each item the criteria used and the age of the item.

ANSWER:

REOUEST FOR PRODUCTION TO DEFENDANT ALLSTATE
REOUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.
RESPONSE:
REOUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintist policy of insurance with you.
RESPONSE:
REOUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications

regarding the Claim.

RESPONSE:

11

Case 7119-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 12 of 22

Electronica||y Filed

4/3/2019 1159 P|Vl

Hida|go County District C|erks
Reviewed By: A|exis Boni||a

C-1519-19-G

REOUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 7

Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff"s Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 8

Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

12

Case 7119-ov-00137 Dooument 1-5 Filed on 04/24/19 in TXSD Page 13 of 22

E|ectronica||y Filed

4/3/2019 1159 PNI

Hida|go County District Clerks
Reviewed By: A|exis Boni||a

C-1519-19-G

REOUEST FOR PRODUCTION NO. 10

Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff’s Property, including performance reviews/evaluations This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REOUEST FOR PRODUCTION NO. 11

Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:

REOUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 13

Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REOUEST FOR PRODUCTION NO. 14

Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff’s Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:

REOUEST FOR PRODUCTION NO. 15

Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff’s Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff’s
claim, either pre or post-lawsuit.

13

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 14 of 22

E|ectronica||y Filed
4/3/2019 1159 PM

Hidalgo County District C|erks

C-1519-19-G

RESPONSE:

REOUEST FOR PRODUCTION NO. 16
Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiff’s Claim, including
all indemnity, claim expenses and payments made to third-parties

RESPONSE:

REOUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff’s Claim and/or any issue in Plaintiff’s live petition

RESPONSE:

REOUEST FOR PRODUCTION NO. 20

Produce all documents you identified, referred to, or relied upon in answering Plaintiff"s
interrogatories

RESPONSE:

REOUEST FOR PRODUCTION NO. 21

Please produce the Claims Core Process Review in effect during the handling of the claim made

the basis of this lawsuit.

RESPONSE:

14

Reviewed By: A|exis Boni||a

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 15 of 22

E|ectronica||y Filed

4/3/2019 1159 PM

Hidalgo County District C|erks
Reviewed By: A|exis Boni||a

C-1519-19-G

REOUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 23

For any changes made in the last three years to your Claims Core Process Review, please
produce all documents, supporting information, research, studies and communications regarding
such changes

RESPONSE:

REOUEST FOR PRODUCTION NO. 24

Any requests for information by the Texas Department of Insurance to Defendant and any
response to such request by Defendant to the Texas Department of Insurance regarding claims
arising out ofthe May 31, 2016 storm.

RESPONSE:

REOUEST FOR PRODUCTION NO. 25

All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years This request includes all bulletins received by
Defendant.

RESPONSE:

REOUEST FOR PRODUCTION NO. 26

All advertisements marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Hidalgo County within the
last three (3) years

RESPONSE:
REOUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims

in Texas.

RESPONSE:

15

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 16 of 22

E|ectronical|y Filed

4/3/2019 1159 P|Vl

Hidalgo County District C|erks
Reviewed By: Alexis Boni|la

C-1519-19-G

REOUEST FOR PRODUCTION NO. 28

For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes

RESPONSE:

REOUEST FOR PRODUCTION NO.B
Any document setting forth Defendant’s criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REOUEST FOR PRODUCTION NO. 30

Any document setting forth Defendant’s criteria and methodology used in determining whether
to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
and/or windstorm claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 31

Any document setting forth Defendant’s criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:

REOUEST FOR PRODUCTION NO. 32

All service agreements in effect at the time of Plaintiff`s claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 33

Any document setting forth how Defendant compensated the adjuster and other individuals who

handled Plaintiffs’ claim made the basis of this suit.

RESPONSE:

16

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 17 of 22

E|ectronica||y Filed

4/3/2019 1159 P|\/l

Hidalgo County District C|erks
Reviewed By: A|exis Boni||a

C-1519-19-G

REOUEST FOR PRODUCTION NO. 34

Any document related to performance-based pay or incentive-based pay programs that
Defendant offers to adjusters, claim representatives supervisors and managers involved in the
handling of hail/and or windstorm claims

RESPONSE:

REOUEST FOR PRODUCTION NO. 35

Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives supervisors and managers involved in the handling of hail/and or
windstorm claims

RESPONSE:

REOUEST FOR PRODUCTION NO. 36

All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation

RESPONSE:

REOUEST FOR PRODUCTION NO. 37

Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives supervisors and managers involved in the handling of hail/and or windstorm
claims

RESPONSE:
REOUEST FOR PRODUCTION NO. 38
Any document referencing “customer-payment goals” sent by Defendant to claims office

managers regarding hail and/or windstorm claims in Texas during the time period of January 1,
2016 through the present

RESPONSE:

REOUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant’s criteria and methodology used to determine when it
appropriate to invoke appraisal on a hail/windstorm claim in Texas

RESPONSE:

17

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 18 of 22

Electronica||y Filed

4/3/2019 1159 PN|

Hidalgo County District C|erks
Reviewed By: A|exis Boni|la

C-1519-19-G

REOUEST FOR PRODUCTION NO. 40

Any document setting forth Defendant’s criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:

REOUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.

RESPONSE:

REOUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a
claim pertaining to this storm event, related to the company’s loss ratio.

RESPONSE:

REOUEST FOR PRODUCTION NO. 44

Please produce all documents related to Allstate’s Claims Core Process Review, including any
such training material provided to adjusters

RESPONSE:

REOUEST FOR PRODUCTION NO. 45

Please produce all Performance Development Summaries and any other related personnel file

pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

18

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 19 of 22

E|ectronica|ly Filed

4/3/2019 1159 PM

Hidalgo County District C|erks
Reviewed By: A|exis Boni|la

C-1519-19-G

REOUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:

REOUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:

REOUEST FOR ADMISSIONS TO DEFENDANT ALLSTATE

REOUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

RESPONSE:

REOUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

RESPONSE:

REOUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

RESPONSE:

19

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 20 of 22

E|ectronica||y Filed
4/3/20191159 P|\/|

Hidalgo County District C|erks
Reviewed By: A|exis Boni|la

C-1519-19-G

REOUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

RESPONSE:

REOUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

RESPONSE:

REOUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

RESPONSE:

REOUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

RESPONSE:

REOUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

RESPONSE:
REOUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

RESPONSE:

REOUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

RESPONSE:
REOUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiff’ s Claim was made in whole or in part

on the basis that third parties were responsible for causing damages to the Property.

RESPONSE:

20

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 21 of 22

E|ectronical|y Filed

4/3/2019 1159 P|\/|

Hidalgo County District Clerks
Reviewed By: A|exis Boni|la

C-1519-19-G

REOUEST FOR ADMISSION NO. 12:
Admit that Defendant’s decision to deny or partially deny Plaintiff’s Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

RESPONSE:
REOUEST FOR ADMISSION NO. 13:
Admit that Defendant’s decision to deny or partially deny Plaintiff’s Claim was made in whole
or in part on the timeliness ofthe Claim’s submission

RESPONSE:
REOUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

RESPONSE: ‘
RE(LUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

RESPONSE:
REOUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

RESPONSE:

REOUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiff’ s Policy.

RESPONSE:

Ix.
M

WHEREFORE, PREMISES CONSIDERED, Erasmo Gonzalez prays that, upon final
hearing of the case, he recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Mr. Gonzalez be awarded attorneys’ fees

21

Case 7119-cv-00137 Document 1-5 Filed on 04/24/19 in TXSD Page 22 of 22

C-1519-19-G

Electronically Filed

4/3/2019 1159 PM

Hidalgo County District C|erks
Reviewed By: A|exis Boni|la

through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Mr. Gonzalez may show

himself to be justly entitled

Respectfully submitted,

 

DALY & BLACK, P.C.

By: /s/ David Bergen
David Bergen
TBA No. 24097371
dbergen@dalyblack.com

Richard D. Daly

TBA No. 00796429
rdaly@dalyblack.com
ecfs@dalyblack.com

2211 Norfolk St., Suite 800
Houston, Texas 77098
713.655.1405_Telephone
713.655.1587_Fax

ATTORNEYS FOR PLAINTIFF
ERASMO GONZALEZ

CERTIFICATE OF SERVICE

I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when

it was served with the citation

22

/s/ David Bergen
David Bergen

